
	

113 HR 1636 IH: Federal Election Integrity Act of 2013
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1636
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mrs. Davis of
			 California (for herself, Mr. Hastings of
			 Florida, Mr. Moran,
			 Mr. Larson of Connecticut, and
			 Mr. Brady of Pennsylvania) introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  prohibit certain State election administration officials from actively
		  participating in electoral campaigns.
	
	
		1.Short TitleThis Act may be cited as the
			 Federal Election Integrity Act of
			 2013.
		2.FindingsCongress finds that—
			(1)chief State
			 election administration officials have served on political campaigns for
			 Federal candidates whose elections those officials will supervise;
			(2)such partisan
			 activity by the chief State election administration official, an individual
			 charged with certifying the validity of an election, represents a fundamental
			 conflict of interest that may prevent the official from ensuring a fair and
			 accurate election;
			(3)this conflict
			 impedes the legal duty of chief State election administration officials to
			 supervise Federal elections, undermines the integrity of Federal elections, and
			 diminishes the people’s confidence in our electoral system by casting doubt on
			 the results of Federal elections;
			(4)the Supreme Court
			 has long recognized that Congress’s power to regulate Congressional elections
			 under Article I, Section 4, Clause 1 of the Constitution is both plenary and
			 powerful; and
			(5)the Supreme Court
			 and numerous appellate courts have recognized that the broad power given to
			 Congress over Congressional elections extends to Presidential elections.
			3.Prohibition on
			 campaign activities by chief State election administration officials
			(a)In
			 GeneralTitle III of the Federal Election Campaign Act of 1971 (2
			 U.S.C. 431 et seq.) is amended by inserting after section 319 the following new
			 section:
				
					319A.Campaign activities by chief State election administration
		  officials(a)ProhibitionIt
				shall be unlawful for a chief State election administration official to take an
				active part in political management or in a political campaign with respect to
				any election for Federal office over which such official has supervisory
				authority.
						(b)Chief State
				election administration officialThe term chief State
				election administration official means the highest State official with
				responsibility for the administration of Federal elections under State
				law.
						(c)Active part in
				political management or in a political campaignThe term
				active part in political management or in a political campaign
				means—
							(1)serving as a
				member of an authorized committee of a candidate for Federal office;
							(2)the use of
				official authority or influence for the purpose of interfering with or
				affecting the result of an election for Federal office;
							(3)the solicitation,
				acceptance, or receipt of a contribution from any person on behalf of a
				candidate for Federal office; and
							(4)any other act
				which would be prohibited under paragraph (2) or (3) of section 7323(b) of
				title 5, United States Code, if taken by an individual to whom such paragraph
				applies (other than any prohibition on running for public office).
							(d)Exception for
				Campaigns of Official or Immediate Family Members
							(1)In
				generalThis section does not apply to a chief State election
				administration official with respect to an election for Federal office in which
				the official or an immediate family member of the official is a
				candidate.
							(2)Immediate family
				member definedIn paragraph
				(1), the term immediate family member means, with respect to a
				candidate, a father, mother, son, daughter, brother, sister, husband, wife,
				father-in-law, or mother-in-law.
							.
			(b)Effective
			 DateThe amendments made by subsection (a) shall apply with
			 respect to elections for Federal office held after December 2013.
			
